Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15, 16-27, and 35 in the reply filed on 08/29/2022 is acknowledged.  The traversal is on the grounds that applicant asserts examiner has not shown it would be a “serious burden” to perform a complete search and examination on all of the claims as originally filed.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classifications.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8-13, and 16, 17, 20-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martinez (US PG Pub 2018/0207589, also published as WO 2017/013398, applicant provided).
With respect to claim 1, Martinez teaches a process for manufacturing membranes having a textured surface profile, comprising applying a radiation curable composition to a membrane and irradiating and thereby curing the radiation curable composition on the membrane ([0007-0009], a method of forming topographical features on a membrane surface), the radiation curable composition may be applied using any known technique, for example by a printing method, including inkjet printing, offset printing, gravure printing, and especially screen printing ([0024]), the preferred method includes forcing a radiation curable composition 3 against a screen 2 with holes 4 (openings) onto membrane 1 using a squeegee ([0009-0026], depositing one or more layers of curable composition into the stencil openings or screen openings and onto the membrane surface to form the topographical features), resulting in a pattern corresponding to the holes in the screen ([0021], the openings defining an approximate shape and size of the topographical features), screen printing inherently comprises removing the stencil or screen to leave in place the topographical features, screen printing may be by reel to reel, sheet to sheet, reel to sheet ([0035, 0029-0040]); irradiating and thereby curing the radiation curable composition on the membrane ([0010], curing the curable composition).
Martinez teaches the textured provide comprises protrusions with an average length to width ratio of 10:1 to 1:10, and an average height of 5-500 microns, that H is preferably smaller than L and W, and the maximum dimension in all directions (L, W, H) of less than 20 mm, preferably 0.04-10 mm (features have an aspect ratio (height/width) from about 0.2 to about 2, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).
With respect to claim 2, the method of claim 1 is taught above. Martinez teaches reel to reel screen printing ([0035]), a continuous process where the membrane may be unwound continuously or rest on belt and the composite can be applied on a continuous basis or on a large batch basis ([0172]), and the high viscosity of the composition ensures the composition retains its three-dimensional shape between application and curing ([0122-0126], implying the removing the stencil or screen step occurs before the curing step). 
With respect to claim 8, the method of claim 1 is taught above. Martinez teaches the radiation curable composition applied to the membrane forms a textured surface profile forming protrusions with an average height of 5-500 microns (0.0002-0.02 inches, [0043], the height of the topographical feature is from about 0.005 to about 0.04 inches, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).  
With respect to claim 9, the method of claim 1 is taught above. Martinez teaches curing with electromagnetic radiation, e.g. ultraviolet light, and that photo initiators may be included when curing with UF or visible light ([0047-0052, 0171], the curable composition is cured using a light source).  
With respect to claim 10, the method of claim 9 is taught above. Martinez teaches curing with electromagnetic radiation, e.g. ultraviolet light, and that photo initiators may be included when curing with UF or visible light ([0047-0052, 0171], the light source produces ultraviolet or visible light).  
With respect to claim 11, the method of claim 9 is taught above. Martinez teaches bulbs and LEDs ([0048-0052], the light source is a bulb or light emitting diode).  
With respect to claim 12, the method of claim 1 is taught above. Martinez teaches the compositions may be applied while the membrane is moving at a speed of over 5m/min, up to 100 m/min ([0185], a pattern of topographical features is formed on the membrane surface at speeds of about 0.5 m2/minute or greater).  
With respect to claim 13, the method of claim 1 is taught above. Martinez teaches steps of applying a radiation curable composition and irritating and curing can be performed once or more than once ([0009-0010, 0033], the depositing step comprises depositing two or more layers of curable composition 372017P34818into the stencil openings or screen openings and onto the membrane surface).  
With respect to claim 16, Martinez teaches a process for manufacturing membranes having a textured surface profile ([0007-0009], a method of forming topographical features on a membrane), by forcing a radiation curable composition 3 using a squeegee against a screen 2 with holes 4 onto membrane 1 ([0009-0026], a membrane surface; depositing into a stencil or screen having openings to form the topographical features), resulting in a pattern corresponding to the holes in the screen ([0021], the openings defining an approximate shape and size of the topographical features), screen printing inherently comprises removing the stencil or screen to leave in place the topographical features).
Martinez teaches the ratio of the viscosity of the radiation curable composition when measured at a shear rate of 1.5/s to the viscosity when measured at a shear rate of 1000/s is preferably between 1.5 and 5000 (a thixotropic index of about 2- about 15). While Martinez does not explicitly teach viscosities at the recited speeds of (cp at 1 s-1/cp at 10 s-1, instant specification paragraph [0039] states: the "thixotropic index" means the ratio of the viscosity (in centipoise) of the curable composition at a speed of 1 sec-1 to the viscosity(in centipoise) of the curable composition at a speed of 10 sec-1 (viscosity at 1 s-1/viscosity at 10 s-1). Martinez teaches that in order to achieve a desired combination of desired viscosities the thickening agent is or comprises a rheology modifier to control the rheological properties and/or thixotropic properties ([0122-0128]). Thus, as the ratio of viscosities, or thixotropic index is a variable that can be modified, among others, by adjusting rheology modifiers, the precise ratio of viscosities would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed thixotropic index cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the ratio of viscosities or thixotropic index of Martinez to obtain the desired rheology and ratio or Thixotropic index (TI) (cp at 1 s-1/cp at 10 s-1) of the curable composition of about 2 to about 15 (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Martinez teaches protrusions with an average length to width ratio of 10:1 to 1:10, and an average height of 5-500 microns, that H is preferably smaller than L and W, and the maximum dimension in all directions (L, W, H) of less than 20 mm, preferably 0.04-10 mm, the surface profile arising from the screen printing is retained until the composition is cured ([0122-00126], the curable composition provides a topographical features aspect ratio (height/width) sufficient to substantially maintain the approximate size and shape of the feature during removal of the stencil from the membrane surface prior to cure).  
With respect to claim 17, the method of claim 16 is taught above. Martinez teaches the textured provide comprises protrusions with an average length to width ratio of 10:1 to 1:10, and an average height of 5-500 microns, that H is preferably smaller than L and W, and the maximum dimension in all directions (L, W, H) of less than 20 mm, preferably 0.04-10 mm (features have an aspect ratio (height/width) from about 0.2 to about 2, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).
With respect to claim 20, the method of claim 16 is taught above. Martinez teaches the radiation curable composition applied to the membrane forms a textured surface profile forming protrusions with an average height of 5-500 microns (0.0002-0.02 inches, [0043], the height of the topographical feature is from about 0.005 to about 0.04 inches, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).  
With respect to claim 21, the method of claim 16 is taught above. Martinez teaches curing with electromagnetic radiation, e.g. ultraviolet light, and that photo initiators may be included when curing with UF or visible light ([0047-0052, 0171], the curable composition is cured using a light source).  
With respect to claim 22, the method of claim 21 is taught above. Martinez teaches curing with electromagnetic radiation, e.g. ultraviolet light, and that photo initiators may be included when curing with UF or visible light ([0047-0052, 0171], the light source produces ultraviolet or visible light).  
With respect to claim 23, the method of claim 21 is taught above. Martinez teaches bulbs and LEDs ([0048-0052], the light source is a bulb or light emitting diode).  
With respect to claim 24, the method of claim 16 is taught above. Martinez teaches the compositions may be applied while the membrane is moving at a speed of over 5m/min, up to 100 m/min ([0185], a pattern of topographical features is formed on the membrane surface at speeds of about 0.5 m2/minute or greater).  
With respect to claim 25, the method of claim 16 is taught above. Martinez teaches steps of applying a radiation curable composition and irritating and curing can be performed once or more than once ([0009-0010, 0033], the depositing step comprises depositing two or more layers of curable composition 372017P34818into the stencil openings or screen openings and onto the membrane surface).  

Claims 1, 2, 6-13, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US PG Pub 2018/0207589, also published as WO 2017/013398), alternatively in view of Bradford (US PG Pub 2004/0011723). 
With respect to claim 1, Martinez teaches a process for manufacturing membranes having a textured surface profile, comprising applying a radiation curable composition to a membrane and irradiating and thereby curing the radiation curable composition on the membrane ([0007-0009], a method of forming topographical features on a membrane surface), the radiation curable composition may be applied using any known technique, for example by a printing method, including inkjet printing, offset printing, gravure printing, and especially screen printing ([0024]), the preferred method includes forcing a radiation curable composition 3 against a screen 2 with holes 4 (openings) onto membrane 1 using a squeegee ([0009-0026], depositing one or more layers of curable composition into the stencil openings or screen openings and onto the membrane surface to form the topographical features), resulting in a pattern corresponding to the holes in the screen ([0021], the openings defining an approximate shape and size of the topographical features), screen printing inherently comprises removing the stencil or screen to leave in place the topographical features, screen printing may be by reel to reel, sheet to sheet, reel to sheet ([0035, 0029-0040]); irradiating and thereby curing the radiation curable composition on the membrane ([0010], curing the curable composition).
Martinez teaches the textured provide comprises protrusions with an average length to width ratio of 10:1 to 1:10, and an average height of 5-500 microns, that H is preferably smaller than L and W, and the maximum dimension in all directions (L, W, H) of less than 20 mm, preferably 0.04-10 mm (features have an aspect ratio (height/width) from about 0.2 to about 2, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).
Additionally, Bradford teaches printing flow obstructions on a membrane using inkjet, offset, and stereolithographic printed flow obstructions spacers have height of approximately less than 0.028 cm ([0006-0010]), the technique applicable to any membrane technology ([0098]), printing includes a variety of materials including radiation curable polymers ([0104-0108]), a mold or template may be used ([0107-0108]), spacer and preferably a maximum height of less than approximately 0.015 cm ([0006]), and in an embodiment the aspect ratio, or ratio of the height to the diameter of the individual post, does not exceed about 1.0 to reduce the risk of breakage during handling ([0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bradford’s aspect ratio of posts or protrusions into Martinez’s method in order to reduce the risk of breakage during handling.
With respect to claim 2, the method of claim 1 is taught above. Martinez teaches reel to reel screen printing ([0035]), a continuous process where the membrane may be unwound continuously or rest on belt and the composite can be applied on a continuous basis or on a large batch basis ([0172]), and the high viscosity of the composition ensures the composition retains its three-dimensional shape between application and curing during the time window between applying and curing of the composition ([0126], removing the stencil or screen occurs before the curing step) ([0122-0126], implying the removing the stencil or screen step occurs before the curing step). 
With respect to claims 6 and 7, the method of claim 1 is taught above. Martinez teaches the textured provide comprises protrusions with an average length to width ratio of 10:1 to 1:10, and an average height of 5-500 microns, that H is preferably smaller than L and W, and the maximum dimension in all directions (L, W, H) of less than 20 mm, preferably 0.04-10 mm.
Bradford teaches printing flow obstructions on a membrane using inkjet, offset, and stereolithographic printed flow obstructions spacers have height of approximately less than 0.028 cm ([0006-0010]), the technique applicable to any membrane technology ([0098]), printing includes a variety of materials including radiation curable polymers ([0104-0108]), a mold or template may be used ([0107-0108]), spacer and preferably a maximum height of less than approximately 0.015 cm ([0006]), and in an embodiment the aspect ratio, or ratio of the height to the diameter of the individual post, does not exceed about 1.0 to reduce the risk of breakage during handling ([0114], the aspect ratio (height/width) is greater than about 0.50, the topographical aspect ratio (height/width) is greater than about 0.70).  
With respect to claim 8, the method of claim 1 is taught above. Martinez teaches the radiation curable composition applied to the membrane forms a textured surface profile forming protrusions with an average height of 5-500 microns (0.0002-0.02 inches, [0043], the height of the topographical feature is from about 0.005 to about 0.04 inches, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).  
With respect to claim 9, the method of claim 1 is taught above. Martinez teaches curing with electromagnetic radiation, e.g. ultraviolet light, and that photo initiators may be included when curing with UF or visible light ([0047-0052, 0171], the curable composition is cured using a light source).  
With respect to claim 10, the method of claim 9 is taught above. Martinez teaches curing with electromagnetic radiation, e.g. ultraviolet light, and that photo initiators may be included when curing with UF or visible light ([0047-0052, 0171], the light source produces ultraviolet or visible light).  
With respect to claim 11, the method of claim 9 is taught above. Martinez teaches bulbs and LEDs ([0048-0052], the light source is a bulb or light emitting diode).  
With respect to claim 12, the method of claim 1 is taught above. Martinez teaches the compositions may be applied while the membrane is moving at a speed of over 5m/min, up to 100 m/min ([0185], a pattern of topographical features is formed on the membrane surface at speeds of about 0.5 m2/minute or greater).  
With respect to claim 13, the method of claim 1 is taught above. Martinez teaches steps of applying a radiation curable composition and irritating and curing can be performed once or more than once ([0009-0010, 0033], the depositing step comprises depositing two or more layers of curable composition 372017P34818into the stencil openings or screen openings and onto the membrane surface).  
With respect to claim 15, the method of claim 1 is taught above. Bradford teaches the membrane is applicable in any membrane technology including RO, NF, UF, microfiltration, and particle filtration (abstract, [0098], the membrane surface is a filter membrane surface).  

Claims 3 and 4, 14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US PG Pub 2018/0207589, also published as WO 2017/013398), alternatively in view of Bradford (US PG Pub 2004/0011723), in view Rutiser (US PG Pub 2003/0167633).  
With respect to claim 3, the method of claim 1 is taught above. Martinez teaches screen printing may be by reel to reel, sheet to sheet, reel to sheet ([0035, 0029-0040]), a continuous process where the membrane may be unwound continuously or rest on belt and the composite can be applied on a continuous basis or on a large batch basis ([0172]), and the high viscosity of the composition ensures the composition retain its three-dimensional shape between application and curing ([0122-0126]), and that curing in “locks in” the three dimensional pattern created by the printing ([0024]), but does not explicitly teach the curing step occurs before the removing the stencil or screen step.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cure the composition before removing the stencil or screen, depending on the viscosity of the composition to ensure the composition retain its three-dimensional shape between application and curing ([0122-0126]).
Alternatively, Rutiser teaches stencil printing in which, after stencil printing and prior to removal of the stencil, material is partially cured with UV or other curing light, in order to prevent or minimize slump in the time period between removal of the stencil and full curing (abstract, [0009-0010, 0016, 0037], a curing step occurs before removing the stencil or screen step).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rutiser’s removal of the stencil after curing into the combination of Martinez and Bradford, in order to minimize slump in the time period between removal of the stencil and full curing and allow for flexibility to use lower viscosity materials and/or to increase the delay period between removal of the stencil and curing.
With respect to claim 4, the method of claim 1 is taught above. Martinez teaches steps i and ii may be performed once or more than once, and more than one lamp may be used so that the composition is irradiated more than once ([0033, 0055]) the curing step comprises: a) a pre-cure step and 362017P34818 b) a full cure step after the removing the stencil or screen step during which the curable composition is fully cured), and the high viscosity of the composition ensures the composition retains its three-dimensional shape between application and curing ([0122-0126]), and that curing in “locks in” the three dimensional pattern created by the printing ([0024]), but does not explicitly teach a pre-cure step before removing the stencil or screen step during which the curable composition is partially cured.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to partially cure the composition before removing the stencil or screen, as one of Martinez repeated irradiation steps, depending on the viscosity of the composition, to ensure the composition retain its three-dimensional shape between application and curing ([0122-0126], a pre-cure step before removing the stencil or screen step during which the curable composition is partially cured), and in order to prevent fully cured composition from adhering to the stencil.
Alternatively, Rutiser teaches stencil printing in which, after stencil printing and prior to removal of the stencil, material is partially cured with UV or other curing light, in order to prevent or minimize slump in the time period between removal of the stencil and full curing (abstract, [0009-0010, 0016, 0037], a pre-cure step before removing the stencil or screen step during which the curable composition is partially cured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rutiser’s partial curing prior to removal of the stencil into the combination of Martinez and Bradford, in order to minimize slump in the time period between removal of the stencil and full curing and allow for flexibility to use lower viscosity materials and/or to increase the delay period between removal of the stencil and curing.
With respect to claim 14, the method of claim 1 is taught above. While the taught combination does not explicitly teach the topographical features are substantially free of sharp edges after formation and removal of the stencil, as discussed with respect to claims 3 and 4 above, the viscosity of the composition and extent of pre-curing or curing can be used to prevent slump after the removal of the stencil. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that depending on the amount of pre-curing/curing and the viscosity of the composition, the topographical features are, or could be controlled or optimized to be substantially free of sharp edges after formation and removal of the stencil.
With respect to claim 26, the method of claim 16 is taught above. While the taught combination does not explicitly teach the topographical features are substantially free of sharp edges after formation and removal of the stencil, as discussed with respect to claims 3 and 4 above, the viscosity of the composition and extent of pre-curing or curing can be used to prevent slump after the removal of the stencil. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that depending on the amount of pre-curing/curing and the viscosity of the composition, the topographical features are, or could be controlled or optimized to be substantially free of sharp edges after formation and removal of the stencil.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US PG Pub 2018/0207589, also published as WO 2017/013398), alternatively in view of Bradford (US PG Pub 2004/0011723), in view Rutiser (US PG Pub 2003/0167633), in view of Shuey (US PG Pub 2018/0178503).
With respect to claim 5, the method of claim 4 is taught above. Martinez and Rutiser teach pre-curing as discussed above. Martinez teaches the composition may be applied to, and curing may be performed, on both sides of the membrane ([0033-0034]), and first and second radiation sources for curing the composition ([0177-0180], exposing both sides of the membrane to a light source. Martinez teaches when high intensity light is used for curing a considerable amount of heat is generated, and in an embodiment using UV light filtered through an IR reflecting quartz plate ([0189-0190]). Rutiser that the amount of curing is greatest adjacent to the light/radiation source and directing light/radiation with light pipes to ensure partial curing of the edges to best achieve the goal of preventing slumping or other deformation after removal of the stencil ([0033]).
Shuey teaches printing by applying a layer of curable composition and exposing the curable composition to radiation ([0006]), and exposure to radiation on the front side (without a mask) and through the support, i.e., back side exposure, to cure the photopolymerizable layer ([0280]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expose both sides of the membrane with Martinez’s first and second radiation sources, and direct radiation such that the amount of curing is greatest adjacent to the light/radiation source, including back exposure as taught by Shuey and expose the side of the membrane without the topographical features to a light source, in order to provide partial curing radiation around the edges and prevent slumping or other deformation after removal of the stencil.
Claims 17, 20-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US PG Pub 2018/0207589, also published as WO 2017/013398), alternatively in view of Bradford (US PG Pub 2004/0011723). 
With respect to claim 17, the method of claim 16 is taught above. Martinez teaches the textured provide comprises protrusions with an average length to width ratio of 10:1 to 1:10, and an average height of 5-500 microns, that H is preferably smaller than L and W, and the maximum dimension in all directions (L, W, H) of less than 20 mm, preferably 0.04-10 mm (features have an aspect ratio (height/width) from about 0.2 to about 2, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).
Additionally, Bradford teaches printing flow obstructions on a membrane using inkjet, offset, and stereolithographic printed flow obstructions spacers have height of approximately less than 0.028 cm ([0006-0010]), the technique applicable to any membrane technology ([0098]), printing includes a variety of materials including radiation curable polymers ([0104-0108]), a mold or template may be used ([0107-0108]), spacer and preferably a maximum height of less than approximately 0.015 cm ([0006]), and in an embodiment the aspect ratio, or ratio of the height to the diameter of the individual post, does not exceed about 1.0 to reduce the risk of breakage during handling ([0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bradford’s aspect ratio of posts or protrusions into Martinez’s method in order to reduce the risk of breakage during handling.
With respect to claims 18 and 19 the method of claim 16 is taught above. Martinez teaches the textured provide comprises protrusions with an average length to width ratio of 10:1 to 1:10, and an average height of 5-500 microns, that H is preferably smaller than L and W, and the maximum dimension in all directions (L, W, H) of less than 20 mm, preferably 0.04-10 mm.
Bradford teaches printing flow obstructions on a membrane using inkjet, offset, and stereolithographic printed flow obstructions spacers have height of approximately less than 0.028 cm ([0006-0010]), the technique applicable to any membrane technology ([0098]), printing includes a variety of materials including radiation curable polymers ([0104-0108]), a mold or template may be used ([0107-0108]), spacers have preferably a maximum height of less than approximately 0.015 cm ([0006]), and in an embodiment the aspect ratio, or ratio of the height to the diameter of the individual post, does not exceed about 1.0 to reduce the risk of breakage during handling ([0114], the aspect ratio (height/width) is greater than about 0.50, the topographical aspect ratio (height/width) is greater than about 0.70, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bradford’s aspect ratio of posts or protrusions into Martinez’s method in order to reduce the risk of breakage during handling.
With respect to claim 20, the method of claim 16 is taught above. Martinez teaches the radiation curable composition applied to the membrane forms a textured surface profile forming protrusions with an average height of 5-500 microns (0.0002-0.02 inches, [0043], the height of the topographical feature is from about 0.005 to about 0.04 inches, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).  
With respect to claim 21, the method of claim 16 is taught above. Martinez teaches curing with electromagnetic radiation, e.g. ultraviolet light, and that photo initiators may be included when curing with UF or visible light ([0047-0052, 0171], the curable composition is cured using a light source).  
With respect to claim 22, the method of claim 21 is taught above. Martinez teaches curing with electromagnetic radiation, e.g. ultraviolet light, and that photo initiators may be included when curing with UF or visible light ([0047-0052, 0171], the light source produces ultraviolet or visible light).  
With respect to claim 23, the method of claim 21 is taught above. Martinez teaches bulbs and LEDs ([0048-0052], the light source is a bulb or light emitting diode).  
With respect to claim 24, the method of claim 16 is taught above. Martinez teaches the compositions may be applied while the membrane is moving at a speed of over 5m/min, up to 100 m/min ([0185], a pattern of topographical features is formed on the membrane surface at speeds of about 0.5 m2/minute or greater).  
With respect to claim 25, the method of claim 16 is taught above. Martinez teaches steps of applying a radiation curable composition and irritating and curing can be performed once or more than once ([0009-0010, 0033], the depositing step comprises depositing two or more layers of curable composition 372017P34818into the stencil openings or screen openings and onto the membrane surface).  
With respect to claim 27, the method of claim 16 is taught above. Bradford teaches the membrane is applicable in any membrane technology including RO, NF, UF, microfiltration, and particle filtration (abstract, [0098], the membrane surface is a filter membrane surface).  
Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Bradford (US PG Pub 2004/0011723), in view of Martinez (US PG Pub 2018/0207589. 
With respect to claim 35, Bradford teaches a filtration membrane and method of making comprising spacers (abstract, method of manufacturing a filtration membrane having spacers), printing flow obstructions on a membrane using inkjet, offset, and stereolithographic printed flow obstructions spacers have height of approximately less than 0.028 cm ([0006-0010], printed spacers), the technique applicable to any membrane technology ([0098]), printing includes a variety of materials including radiation curable polymers ([0104-0108], curable composition, and depositing a light curable composition onto the first and/or second membrane surface(s) to form spacer features), spacers preferably a maximum height of less than approximately 0.015 cm ([0006]), and in an embodiment the aspect ratio, or ratio of the height to the diameter of the individual post, does not exceed about 1.0 to reduce the risk of breakage during handling ([0114], Fig. 9, having a defined shape and size, aspect ratio (height/width) of the light curable composition is between about 0.2 and about 2), a membrane with a first surface and an opposing second surface (Figs. 7A and 7B). However, Bradford does not teach the light curable composition has is a Thixotropic Index (TI) (cp at 1 s-1/cp at 10 s-1) of between about 2 and about 15.
Martinez teaches a process for manufacturing membranes having a textured surface profile, comprising applying a radiation curable composition to a membrane and irradiating and thereby curing the radiation curable composition on the membrane ([0007-0009]), and the ratio of the viscosity of the radiation curable composition when measured at a shear rate of 1.5/s to the viscosity when measured at a shear rate of 1000/s is preferably between 1.5 and 5000 (a thixotropic index of about 2- about 15). While Martinez does not explicitly teach viscosities at the recited speeds of (cp at 1 s-1/cp at 10 s-1, instant specification paragraph [0039] states: the "thixotropic index" means the ratio of the viscosity (in centipoise) of the curable composition at a speed of 1 sec-1 to the viscosity(in centipoise) of the curable composition at a speed of 10 sec-1 (viscosity at 1 s-1/viscosity at 10 s-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Martinez’ process into Branford’s method in order to provide a fast and efficient process of manufacturing a membrane with a textured profile ([0007]).
 Martinez teaches that in order to achieve a desired combination of desired viscosities the thickening agent is or comprises a rheology modifier to control the rheological properties and/or thixotropic properties ([0122-0128]). Thus, as the ratio of viscosities, or thixotropic index is a variable that can be modified, among others, by adjusting rheology modifiers, the precise ratio of viscosities would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed thixotropic index cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the ratio of viscosities or thixotropic index of Martinez to obtain the desired rheology and ratio or Thixotropic index (TI) (cp at 1 s-1/cp at 10 s-1) of the curable composition of about 2 to about 15 (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777